Robinson, J., dissenting. I do not believe the preponderance of tbe evidence proves that Garner agreed to accept anything less than the whole. The evidence is not sufficient to show that Horne ever received any notice to the effect that Garner would accept a deed conveying only Horne’s one-fourth interest in the land. In fact, Horne had every reason to believe that Garner would not accept a deed from only Horne. Mr. Hogg, vice-president of the National Bank of Commerce in Pine Bluff, had written Horne as follows: “You are advised that this bank holds the sum of $5,000 for the purpose of paying the consideration of sale of certain lands in Cleveland County by you, Norman C. Sinclair, John C. Sinclair and wife, Mary Mayfield Sinclair, Alice Sinclair Seale, Grace Odum and Mae White. The deed by them to be properly executed and acknowledged to which you may attach draft in the above sum and forward same to this bank. “The purchasers, C. L. Garner and H. R. Garner will be promptly notified of the receipt of the deed and upon their advice as to execution by proper parties, check or draft will be forwarded according to said instructions. ’ ’ On August 14th Mr. Horne wrote to Garner’s attorney as follows: “Yours of July 16, 1947, was awaiting me when I returned to Long Beach this week. There was also a letter from John A. Sinclair of Jacksonville, Florida. “Mr. Sinclair seems to be the one who is holding up the deal negotiated between Mr. Garner, my sisters Mrs. S. C. White and Mrs. Grace Odum, and myself. It seems that when the deed that Mr. Garner had drawn up, was sent to Mr. Sinclair for his signature that he refused to sign because he had been made an offer of $250 more than Mr. Garner & Son had offered. Mr. Sinclair is holding the deed now, so my sister writes me. “Just what steps should I take to clear the matter? I am willing to keep my agreement with Mr. Garner but can do nothing without Sincláir’s signature as he is a nephew and he and his sister and brother are entitled to their deceased mother’s (my sister’s) share of the land which would be, one-fourth of same. Their one-fourth interest would have to be divided between the three of them. The other three-fourths would be equally divided between my two sisters and myself as the land was left us by our father, so please let me know if I can close the matter without the signatures of my nephews and niece. If it can be closed this way we can get the deal settled right away as I am willing to sign the deed over to Mr. Garner. My sisters, Mrs. White and Odum have all ready signed it.” It is claimed that after it was ascertained that a deed could not be obtained from the Sinclair heirs, a deed was mailed to Horne, Mrs. White and Mrs. Odum to sign, conveying their interest to Garner, but the evidence on this point is not convincing. The record does not contain copy of any letter accompanying such deed. Garner’s testimony on that point is too indefinite for a finding to be made that a second deed was mailed. Following is Garner’s testimony in that respect: Q. Did you forward him a deed to have he and his two sisters sign leaving the Sinclairs out? A. As I recall we did. Q. When was that? A. I don’t recall the date of that. It was sometime after August I presume because that letter is dated August 14th. Q. Did you instruct the bank that since the deed hadn’t been paid that upon receipt of a deed signed by Mr. Horne and his two sisters to remit to them their pro rata share of the $5,000 ? A. As I recall we instructed the bank to do that. I didn’t write them, if I instructed them to do that it was a verbal instruction. Q. You don’t have a copy of that letter in your file that you wrote Mr. Horne in response to his letter that you just read do you? A. Mr. Brockman has a letter, — I don’t know whether he has a copy or not. Mr. Rbinberger : Have you got a copy of the letter in your files ? Mr. Brockman: I don’t seem to have it here. It may be in Mr. Garner’s files. Q. (Mr. Reinberger, continuing) Is there anything in your files, Mr. Garner, indicating Mr. Horne ever received any such deed? A. I will have to refer to my files. Garner does not unequivocally testify that a second deed was ever mailed. But, even so, it required the signatures of Mrs. White and Mrs. Odom in addition to that of Horne. Horne had offered to convey his part on August 14th. Since he had received no request for a deed to his part, he had every right to believe that, because the Garners could not get a deed to the whole, they did not want a deed for just his part. It was not until November that Horne conveyed to Yan Sadler. Of course, Horne was not in a position to force Garner to buy Horne’s one-fourth interest. The Complaint shows that, at the time of the filing thereof, Garner was contending for the whole. There was no alternative prayer asking that the individuals, as such, be compelled to convey their interest. Therefore, I respectfully dissent from that part of the majority opinion reversing the Chancellor.